Citation Nr: 0014108	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-17 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the July 5, 1977 rating decision reducing the 
evaluation for the veteran's service-connected schizophrenia 
from 50 percent to 30 percent was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Board remanded this claim 
back to the RO in November 1999 for a determination as to 
whether the veteran filed a timely Substantive Appeal with 
the noted denial of his claim, and the case has since been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran did not file a Substantive Appeal within 60 
days of the issuance of the RO's Statement of the Case or 
within one year of the date of notification of the RO 
decision that determined that the July 5, 1977 rating 
decision reducing the evaluation for the veteran's service-
connected schizophrenia from 50 percent to 30 percent was not 
clearly and unmistakably erroneous.

2.  Good cause has not been shown to support the grant of an 
extension of the time limit for filing the present appeal.


CONCLUSION OF LAW

As there is no timely filed Substantive Appeal, the Board 
lacks jurisdiction to review the claim of whether the July 5, 
1977 rating decision reducing the evaluation for the 
veteran's service-connected schizophrenia from 50 percent to 
30 percent was clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.302 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1999).  

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or a 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (1999).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the veteran 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever comes later.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(b) (1999).

Where a veteran files a timely Notice of Disagreement, but 
fails to file a timely Substantive Appeal, the appeal is 
untimely, and it is proper for the Board to dismiss the 
claim.  Roy v. Brown, 5 Vet. App. 554, 555 (1993).

In this case, the veteran was informed of the unfavorable 
February 1996 rating decision in a letter dated on February 
14, 1996.  The RO received his Notice of Disagreement on 
February 12, 1997.  On September 17, 1998, the RO issued a 
Statement of the Case addressing the issue on appeal.  In a 
cover letter accompanying this Statement of the Case, the RO 
informed the veteran that he had 60 days from the date of 
this letter in which to file his Substantive Appeal.  His 
Substantive Appeal was received by the RO on November 24, 
1998. 

In this case, no Substantive Appeal was filed within 60 days 
of the issuance of the Statement of the Case or within the 
remainder of the one-year period following the date of 
notification of the determination being appealed.  
Furthermore, the record does not reflect that the veteran has 
shown good cause to support the grant of an extension of the 
time limit for filing his Substantive Appeal.  See 38 C.F.R. 
§§ 3.109(b), 20.303 (1999).  Accordingly, the Board is 
without jurisdiction to consider the veteran's claim, and the 
appeal is dismissed. 


ORDER

The veteran not having filed a timely Substantive Appeal, the 
appeal is dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

